ACCEPTED
                                                                             04-17-00334-CV
                                                                  FOURTH COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                                                          11/1/2017 11:33 AM



                     NUMBER 04-17-00334-CV
__________________________________________________________________
                                                            FILED IN
               IN THE FOURTH COURT OF APPEALS4th COURT OF APPEALS
                                                   SAN ANTONIO, TEXAS
                                                  11/1/2017 11:33:26 AM
                      SAN ANTONIO, TEXAS             KEITH E. HOTTLE
_________________________________________________________________
                                                           CLERK

                      LOUIS DORFMAN, et al,

                             v.
                 VICEROY PETROLEUM, L.P. et al,

__________________________________________________________________

  UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF

                                                            John F. Carroll
                                                  State Bar No. 03888100
                                                           Attorney at Law
                                                   111 West Olmos Drive
                                                San Antonio, Texas 78212
                                               Telephone: (210) 829-7183
                                                Facsimile: (210) 829-0734
                                                  jcarrollsatx@gmail.com

                                                 Jon Christian Amberson
                                                 State Bar No. 01141700
                                               Chris@ambersonpc.com
                                                      Larissa Janee Hood
                                                 State Bar No. 24041126
                                              Larissa@ambersonpc.com
                                       JON CHRISTIAN AMBERSO, P.C.
                                                       Attorneys at Law2
                                             2135 E. Hildebrand Avenue
                                              San Antonio, Texas 78209
                                              (210) 826-3339 Telephone
                                               (210) 826-3340 Facsimile

                                          Counsel for Dorfman Appellants
TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

      NOW COME Louis Dorfman, K.I. Holdings, Ltd., Sam Myers, JMD

Resources, Inc., Billy Cogdell Bowden, Barbara Stanfield, Stacey Dorfman

Kivowitz, Julia Dorfman, Mark Dorfman, Samuel Grant Dorfman, Individually

and as Independent Executor of the Estate of Sam Y. Dorfman, Deceased, and

John Pritchett, Trustee of the CKK 2012 Trust, Plaintiffs/Counter-Defendants

(hereinafter the “Dorfman Appellants”)       and file this Unopposed Motion for

Extension of Time to File Appellants’ Brief pursuant to Texas Rule of Appellate

Procedure 10.5(b) and in support thereof would show the Court as follows:

      1.    The deadline for Appellants to file their Brief in this case is November

3, 2017.

      2.    Appellants seek an extension of time of thirty (30) days so that the

Response would be due on December 4, 2017.

      3.    The facts relied on to reasonably explain the need for an extension are

the following:

      a.    This case involves appeals by all parties of separate rulings by the trial

court on competing motions for summary judgment. Two of the Appellants on the

opposite side of the case from the Dorfman Appellants have requested similar

extensions of time to file their opening briefs so the requested extension will not




                                         2
delay presentation of this appeal to the Court and will maintain an orderly briefing

schedule.

      b.     Counsel has been out of his office most of this week with what has

been diagnosed as a sinus infection. This has caused a backlog of work and, while I

have returned to work today, I am not at 100%.

      4.     No previous extensions of time have been granted for filing the

Appellants’ Brief.

      5.     On October 31, 2017 and November 1, 2017, Undersigned Counsel

conferred by e-mail with the other parties in this case and this request for extension

of time to file Appellants’ Brief is not opposed.

      WHEREFORE, the Dorfman Appellants, respectfully request an extension

of time to file brief of thirty (30) days so that the Appellants’ Brief is due to be

filed on or before December 4, 2017.

                                              Respectfully Submitted,


                                              John F. Carroll
                                              State Bar No. 03888100
                                              jcarrollsatx@gmail.com
                                              Attorney at Law
                                              111 West Olmos Drive
                                              San Antonio, Texas 78212
                                              Telephone 210-829-7183
                                              Facsimile 210-829-0734




                                          3
    By:   /s/ John F. Carroll
          John F. Carroll
          State Bar No. 03888100

    Counsel for Appellants




4
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Unopposed Motion for
Extension of Time to File Brief has been served on the parties listed below on this
1st day of November, 2017 by e-service:

Charles W. Gameros, Jr.                      Paula C. Boston
HOGE & GAMEROS, LLP                          pboston@langleybanack.com
4514 Cole Ave.                               Catherine Stone
Suite 1500                                   cstone@langleybanack.com
Dallas, Texas 75205                          LANGLEY & BANACK. INC.
Facsimile No. (214) 292-8556                 Trinity Plaza II, Suite 700
E-mail: BGameros@LegalTexas.com              745 East Mulberry Avenue
                                             San Antonio, Texas 78212

GARY M. POENISCH, PLLC                       Jane M.N. Webre
206 E. Locust Street, Suite 218              jwebre@scottdoug.com
San Antonio, Texas 78212                     Asher Griffin
Facsimile Number (210) 212-2178              agriffin@scottdoug.com
E-Mail: gpoenisch@locuststreetlaw.com        SCOTT DOUGLAS & McCONNICO
                                             LLP
                                             303 Colorado Street, Suite 2400
                                             Austin, Texas 78701
Clinton M. Butler                            Suzanne Coates Taylor
Elizabeth R. Kopecki                         2135 E. Hildebrand Avenue
LANGLEY, BANACK & BUTLER                     San Antonio, Texas 78209
114 N. Panna Maria Ave.                      staylor@coatestaylorlaw.com
Karnes City, Texas 78118
Facsimile No.: (830) 780-2700
cbutler@langleybanack.com
ekopecki@langleybanack.com




                                              /s/ John F. Carroll
                                              John F. Carroll



                                         5